17-12482-cgm           Doc 241       Filed 11/08/18 Entered 11/08/18 13:24:40       Main Document
                                                   Pg 1 of 5


                    BIDDING PROCEDURES HEARING DATE: NOVEMBER 15, 2018
                    BIDDING PROCEDURES HEARING TIME: 9:00 A.M.

 TARTER KRINSKY & DROGIN LLP
 Counsel to Deborah J. Piazza,
 the Chapter 7 Trustee
 1350 Broadway, 11th Floor
 New York, New York 10018
 (212) 216-8000
 Scott S. Markowitz, Esq.
 Michael M. Brownstein, Esq.
 smarkowitz@tarterkrinsky.com
 mbrownstein@tarterkrinsky.com

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 In re:                                                     Chapter 7

 CARMINE P. AMELIO,                                         Case No. 17-12482 (CGM)

                                     Debtor.
 -------------------------------------------------------x

      MOTION TO SHORTEN NOTICE TO CONSIDER TRUSTEE’S MOTION
 FOR AN ORDER PURSUANT TO SECTIONS 105(a) AND 363 OF THE BANKRUPTCY
  CODE AND BANKRUPTCY RULE 6004 (i) APPROVING AUCTION PROCEDURES
 AND NOTICE OF THE AUCTION RELATING THERETO, (ii) APPROVING SALE OF
    TWO PARCELS OF REAL ESTATE FREE AND CLEAR OF LIENS, CLAIMS,
   ENCUMBRANCES AND INTERESTS, (iii) APPROVING FORM OF PURCHASE
           AGREEMENTS, AND (iv) GRANTING RELATED RELIEF

 TO:      THE HONORABLE CECELIA G. MORRIS
          CHIEF UNITED STATES BANKRUPTCY JUDGE

          Deborah J. Piazza, solely in her capacity as chapter 7 trustee (the “Trustee”) of the estate

 of Carmine P. Amelio (the “Debtor”), hereby moves this Court (the “Motion”) for an order

 approving the Trustee’s request to obtain a hearing on shortened notice to consider the Trustee’s

 motion (the “Sale and Procedures Motion”) (i) for the entry of an order (the “Procedures Order”)

 pursuant to 11 U.S.C. §§ 105(a) and 363 and Rule 6004 of the Federal Rules of Bankruptcy

 Procedure (a) approving auction procedures (the “Auction and Bidding Procedures”) in




 {Client/084907/1/01685683.DOC;1 }
17-12482-cgm           Doc 241       Filed 11/08/18 Entered 11/08/18 13:24:40      Main Document
                                                   Pg 2 of 5


 connection with the sale (the “Sale”) of two parcels of real estate, as more particularly described

 herein, to the highest bidder (b) scheduling an auction (the “Auction”) and a sale hearing (the

 “Sale Hearing”), and (c) approving the form of notice of such Auction Procedures and Bidding

 Protections, the Auction and the Sale; and (ii) after completion of the Sale Hearing, entry of an

 order (the “Sale Order”) pursuant to 11 U.S.C. § 105(a) and 363 and Rule 6004 of the Federal

 Rules of Bankruptcy Procedure (a) authorizing and approving the Sale to the qualified bidder

 submitting the highest or otherwise best offer (the “Successful Bidder”) free and clear of all

 liens, claims, encumbrances and interests, (b) approving the form of the Purchase Agreements,

 and (c) granting related relief. In support of the Motion, the Trustee respectfully represents as

 follows:

                                             JURISDICTION

          1.        The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

 1334. Venue of this proceeding is proper in this district and before this Court pursuant to 28

 U.S.C. §§ 1408 and 1409. This matter is a core proceeding within the meaning of 28 U.S.C. §

 157(b)(2).

          2.        The statutory predicates for the relief requested herein are 11 U.S.C. §§ 105(a)

 and 363 and Rules 2002, 6004 and 9006(c) of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”). The Trustee also relies upon the guidelines for asset sales promulgated by

 this Court, under General Order M-383.

                  GENERAL BACKGROUND AND RELEVANT INFORMATION

          3.        On September 1, 2017 (the "Filing Date"), the Debtor filed a voluntary petition

 under chapter 13 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern

 District of New York (the “Court”).

          4.        On May 22, 2018, this Court upon motion of the standing Chapter 13 trustee


 {Client/084907/1/01685683.DOC;1 }
                                                    2
17-12482-cgm           Doc 241       Filed 11/08/18 Entered 11/08/18 13:24:40                Main Document
                                                   Pg 3 of 5


 converted the Debtor’s case to a Chapter 7 case (the “Conversion Order”). Deborah J. Piazza

 was appointed as interim Chapter 7 trustee of the Debtor’s bankruptcy estate and is currently

 serving as the permanent Chapter 7 trustee.

          5.        The Debtor has filed various motions, inter alia, to vacate the Conversion Order

 and dismiss the chapter 7 case and has taken an appeal from various decisions and orders in

 connection with the Conversion Order which appeal is presently pending in the Southern District

 of New York.

          6.        Prior to the commencement of the bankruptcy case, the Debtor was the partial

 and/or the full fee owner of various parcels of real estate primarily in the northeast and managed

 and operated various properties reflected in the Debtor’s schedules. At the time of the filing of

 the bankruptcy case, the Debtor was directly or indirectly the sole owner of a number of parcels

 of real estate including 814 Washington Street, Unit #1, Hoboken, New Jersey, 07030-7012 (the

 “Washington Street Property”) and 410 Monroe Street, Hoboken, New Jersey 07030-0729 (the

 “Monroe Street Property”) (collectively, the “Properties”). On November 6, 2018, the Trustee

 filed the Sale and Procedures Motion which is fully incorporated herein as if fully set forth.1

                               RELIEF REQUESTED AND BASIS THEREOF

          7.        By this Motion, the Trustee seeks to memorialize the hearing date which was given

 to the Trustee’s counsel as a result of a call to the Court’s chambers on November 6, 2018

 scheduling the hearing to consider the bidding procedures on shortened notice for November 15,

 2018 at 9:00 a.m.

          8.        Rule 2002(a)(2) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 Rules”) ordinarily requires twenty-one days’ notice to all creditors of a motion to approve a sale



 1
  Capitalized terms not otherwise defined herein shall have the meaning ascribed to it in the Sale and Procedures
 Motion or the Auction and Bidding Procedure.


 {Client/084907/1/01685683.DOC;1 }
                                                        3
17-12482-cgm           Doc 241       Filed 11/08/18 Entered 11/08/18 13:24:40     Main Document
                                                   Pg 4 of 5


 of a debtor’s property outside the ordinary course of business. Bankruptcy Rule 9006(c) of the

 Bankruptcy Rules provides the Court for cause shown may reduce, with or without notice, this

 time period. Furthermore, the amended guidelines adopted by General Order M-383 contemplate

 a hearing on shortened notice with respect to approval of bid procedures in connection with a

 Bankruptcy Code § 363 sale. See section II(B)(2) of the Amended Guidelines for the Conduct

 of Asset Sales.

          9.        The Trustee requests a hearing on shortened notice only with respect to the

 hearing on the bid procedures as contemplated by the Amended Guidelines for the Conduct of

 Asset Sales. The Trustee is not seeking shortened notice with respect to the Sale of the Properties

 and it is contemplated the Auction will not take place for approximately thirty (30) days from

 approval of the bid procedures.

          10.       The Trustee notes the Sale and Procedures Motion and the Auction and the

 Bidding Procedures are consistent with the normal bidding procedures that are generally used in

 Southern District of New York bankruptcy cases. The Trustee submits this is ample notice in

 view of the fact that the relief requested is procedural in nature and the fact the Sale and

 Procedures Motion has already been served by Federal Express on all relevant parties.

          11.       In accordance with the Trustee’s counsel’s call with chambers, the Trustee on

 November 6, 2018 filed the Sale and Procedures Motion and on November 7, 2018 filed the

 Notice of Hearing to Approve the Bidding Procedures on the Court’s ECF system and on

 November 7, 2018 served them by Federal Express overnight mail on the remaining Bidding

 Procedures Notice Parties.




 {Client/084907/1/01685683.DOC;1 }
17-12482-cgm           Doc 241       Filed 11/08/18 Entered 11/08/18 13:24:40   Main Document
                                                   Pg 5 of 5




           WHEREFORE, the Trustee respectfully requests the Court hear the Auction and Bidding

 Procedures portion of the Sale and Procedures Motion on shortened notice on November 15, 2018

 at 9:00 a.m. (ET), and grant the Trustee such other and further relief.

 Dated: New York, New York
        November 8, 2018
                                           TARTER KRINSKY & DROGIN LLP
                                           Counsel to Deborah J. Piazza,
                                           the Chapter 7 Trustee


                                           By:    /s/ Scott S. Markowitz
                                                  Scott S. Markowitz, Esq.
                                                  Michael Z. Brownstein, Esq.
                                                  1350 Broadway, 11th Floor
                                                  New York, New York 10018
                                                  (212) 216-8000




 {Client/084907/1/01685683.DOC;1 }
                                                    5
